CONSENT JUDGMENT

GADOLA, District Judge.
This matter having come before the Court upon the stipulation of the parties to the entry of a Consent Judgment finally and fully resolving all of the remaining claims in this action; and
It appearing to the Court that this action, initially commenced some twenty-two years ago, involves claims of discrimination based upon gender in hiring, compensation and promotion within the Detroit Police Department; and
The Court having previously determined by Order dated May 29,1974, that this action could proceed upon behalf of a plaintiff class composed of all women who since April 10, 1970 had applied for employment or who had been employed by the Detroit Police Department; and
The Court having further determined that the Detroit Police Department’s discriminatory practices having ended by June 30,1978 and that only those class members employed prior to June 30, 1978 were entitled to individual retroactive relief; and
The Court having previously found that the hiring, compensation and promotion practices challenged by the plaintiffs violated Title VII of the CM Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as well as the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, and having previously granted both class-wide *748and individual injunctive relief, including preliminary injunctions ordering certain members of the plaintiff class hired and others promoted; awarding seniority for purposes of layoff, recall and all other purposes for which seniority is a factor in the Detroit Police Department retroactive to the date each officer would have been hired in the absence of discrimination; and pension adjustments reflecting the additional seniority awarded each officer; and
The parties to this action being desirous of avoiding further litigation and delay and having reached a settlement of all remaining claims and issues in this action, after protracted arms-length negotiations; and
It appearing to the Court that notice of the terms of the proposed settlement has previously been provided by publication and first class mail to the last known address of each member of the certified subclasses of plaintiffs; and
It further appearing that a hearing required by Fed.R.Civ.P. 23(e) was held by United States Magistrate Judge Virginia Morgan on February 21, 1995, at which members of the plaintiff class were afforded an opportunity to state inter alia their objections to the terms of the proposed Consent Judgment; and that following the hearing on April 17,1995, the Magistrate Judge issued a report and recommended order that the settlement negotiated by the parties be approved; and
This Court having entered an order dated August 7, 1995 accepting and adopting Magistrate Judge Morgan’s April 17,1995 Report and Recommendation; now therefore
IT IS ORDERED, ADJUDGED AND DECREED that a Consent Judgment be, and the same hereby is, entered in this action, resolving all of the remaining claims of the plaintiff class, including each of the subclasses, as follows:

I.HIRING SUBCLASS

1. The City of Detroit agrees to pay to the hiring subclass damages in the amount of Five Million Eight Hundred Thousand and no/100 ($5,800,000.00) Dollars, inclusive of any and all costs and interest.
2. Each eligible member of the hiring subclass will be paid damages for lost earnings (back pay), less interim earnings as reported by the Social Security Administration, for the period she was unlawfully denied hire, according to the formula developed in consultation with the City, which reflects not only the base wage rate, but contractual and COLA adjustments, shift premium, holiday premium and average overtime (subject to applicable withholding).
3. In addition, each eligible member of the hiring subclass will be paid an additional twenty-five (25%) percent of the back pay referred to in paragraph 1-3 above representing interest on the back pay.
4. The total amount of economic damages representing back pay and interest due to each eligible member of the hiring subclass is subject to applicable withholding for federal, state and local income taxes but not social security (FICA) taxes and is set forth in Exhibit A hereto.
5. Each eligible member of the hiring subclass will be paid tort-like non-eeonomic damages for personal injuries resulting from the constitutional violations under 42 U.S.C. § 1983, including impairment of reputation, personal humiliation and indignity, embarrassment, anxiety, anguish, emotional distress and mental suffering, in the amount of One Thousand, Eight Hundred and Ninety Dollars and Five Cents ($1,890.05).
6. The City of Detroit agrees to prepare individual checks representing the economic damages to each member of the hiring subclass in the amounts set forth in Exhibit A, attached. The City of Detroit also agrees to prepare one check in the amount of $1,290,-907.15, representing the non-economic damages for the entire sub-class.
9. Any portion of the amounts payable under this provision which, following good faith efforts by plaintiffs’ counsel to distribute the funds, cannot be distributed within one (1) year following the exchange of the checks between the City of Detroit and plaintiffs’ counsel, shall instead be distributed as follows: (1) Fifty percent shall be distributed *749to the estate of deceased class member Carolyn Green (386-50-0829); and (2) Fifty percent shall be distributed to MY SISTER’S PLACE, a program of the Women’s Justice Center, 23 E. Adams, Detroit, Michigan, 48226.

II. PROMOTION AND COMPENSATION SUBCLASS

1. The City of Detroit agrees to pay to the promotion and compensation subclass damages in the amount of Five Million and no/100 ($5,000,000.00) Dollars, inclusive of any and all costs and interest.
2. Each eligible member of the promotion and compensation subclass will be paid damages for lost earnings (back pay), in the amount of the difference between her actual earnings and the pay rate for Detective from July 2,1965 (the effective date of Title VII of the Civil Rights Act of 1964) until December 24, 1970; and the difference between her actual earnings and payrate for Sergeant from that date until June 30, 1975, the date she was promoted to Sergeant or left the Detroit Police Department, whichever occurred first.
3. In addition, those subclass members who had attained the rank of Sergeant prior to or at any time between April 10, 1970 and August, 1973, will be paid damages for lost earnings (back pay) in the amount of the difference between her actual earnings and the pay rate for Lieutenant from the date of her promotion to Sergeant until June 30, 1976, the date she was promoted to Lieutenant or left the Detroit Police Department, whichever occurred first.
4. In addition, each eligible member of the hiring subclass will be paid an additional one hundred (100%) percent of the back pay referred to in paragraphs II-2 and II—3 above representing interest on the back pay.
5. The total amount of economic damages representing back pay and interest due to each eligible member of the promotion and compensation subclass is subject to applicable withholding for federal, state and local income taxes but not social security (FICA) taxes and is set forth in Exhibit B hereto.
6. Each eligible member of the promotion and compensation subclass will be paid tort-like non-economic damages for personal injuries resulting from the constitutional violations under 42 U.S.C. § 1983, including impairment of reputation, personal humiliation and indignity, embarrassment, anxiety, anguish, emotional distress and mental suffering, in the amounts reflected in Exhibit C hereto, which are based upon each class member’s length of employment with the Detroit Police Department.
7. Lead Plaintiff Grace F. Schaefer will be paid an additional payment of non-economic damages in the amount of Five Thousand Seven Hundred and Sixty-Six ($5,766.00) Dollars, in recognition of her courageous efforts in initiating this lawsuit, for a total award of non-economic damages in the amount of Thirty-One Thousand Nine Hundred and Eighty-Two ($31,982.00) Dollars.
8. The City of Detroit agrees to prepare individual cheeks representing the economic damages to each member of the promotion and compensation subclass in the amounts set forth in Exhibit B, attached. The City of Detroit also agrees to prepare one check in the amount of $1,964,971.00, representing the non-economic damages for the entire subclass.
9. Any portion of the amounts payable under this provision which, following good faith efforts by plaintiffs’ counsel to distribute the funds, cannot be distributed within one (1) year following the exchange of the checks between the City of Detroit and plaintiffs’ counsel, shall instead be distributed to lead plaintiff, Grace Schaefer, as additional non-economic damages.
10. The City of Detroit agrees to approach the Board of Trustees of the City of Detroit Policemen and Firemen Retirement System on behalf of those members of the promotion and compensation subclass whose names appear on Exhibit D and to take all steps necessary for those retirees, upon their request, to receive an adjustment in their pension reflecting the additional amounts they would have earned but for the City of Detroit’s discriminatory promotion and compensation practices.

*750
III DISTRIBUTION OF DAMAGES AND ATTORNEY’S FEES

1. This Consent Judgment shall become null and void and the respective obligations of the parties hereunder shall be rendered unenforceable, in the event that either this Court’s Consent Judgment, or its order approving the terms of this Consent Judgment pursuant to Fed.R.Civ.P. 23(e), are successfully challenged on appeal. In the event that an appeal is taken from this Consent Judgment pursuant to Fed.R.Civ.P. 23(e), the respective obligations of the parties hereunder shall be deferred until sixty (60) days after the appeal is dismissed or the Consent Judgment or the order appealed from is affirmed.
2. Distribution of the damages provided under the Consent Judgment shall commence sixty (60) days after the entry of this Consent Judgment, if no appeal is taken, or as provided in paragraph 1 of this subsection.
3. The City of Detroit shall have the responsibility for making the determinations with respect to appropriate withholding and issuing all checks for economic damages (back pay and interest).
4. The parties agree that, in making the necessary withholdings, the City of Detroit may use the most current information of record for those members of the plaintiffs’ class who are still employed by the City of Detroit; however, as to those class members who are no longer employed by the City of Detroit, the parties agree the City of Detroit may withhold a flat rate of twenty (20%) percent as required by law and will not withhold any local taxes.
5. The parties agree that the individual checks required in subparagraph III — 3 of this section, together with two (2) checks for the remaining non-economic aggregate payable under subparagraphs 1-8 and II — 8 of the Consent Judgment, shall be delivered to plaintiffs’ counsel within sixty (60) days after the entry of the Consent Judgment, if no appeal is taken, or sixty (60) days after any appeal is dismissed or the Consent Judgment or the order appealed from is affirmed.
6. Plaintiffs’ counsel shall have the responsibility for issuing individual checks for non-economic damages and for distribution to class members of all checks for both economic and non-economic damages.
7. The City of Detroit agrees to pay to plaintiffs’ counsel reasonable attorney fees in an amount not to exceed $145 per hour for all hours expended in this matter since the date covered by the last order, including all hours spent in the distribution of damages under the Consent Judgment.
IT IS FURTHER ORDERED that Plaintiffs’ counsel will make a quarterly accounting to the Court, with a copy to counsel, on or before the end of each quarter, as to the distribution of the settlement proceeds until all funds have been paid as required by this Consent Judgment.
IT IS FURTHER ORDERED that all members of the plaintiff class and its subclasses shall be bound by the terms of this Consent Judgment.
EXHIBIT A —HIRING SUBCLASS
TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
ALEXANDER, DONNA $ 2,216.88
ALEXANDER, REGINA 19,709.55
ALLEN, KATIE 20,348.06
AMLUXEN JEPSON CHRISTINE 30,802.06
ANDERSON, VEDA 778.28
ANDREWS, BRENDA 2,152.23
ANKONY, SHEILA 4,146.19
ARCHIE, EVELYN 1,165.06
ARENA, MARGARET 3,456.65
ARNOLD-NEAL, MARVLES 6,311.38
ARTHUR-EDMOND, HELEN 234.91
ASHE, GWEN 3,026.05
*751TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
ASHLEY, CHERYL $ 2,174.23
ATKINSON, SUSIE 1,785.78
AVOLIO, DAGMAR 8,143.30
BABB, DEBRA 1,109.83
BACH, GAIL 1,784.14
BANKS, LORRAINE 947.44
BANKS, PAULINE 28,900.85
BARDEN, CLAUDIA 1,751.79
BARGAGNA, DIANE 8,471.49
BARNES, EDITH 3,960.80
BARNES, GAIL 5,906.48
BAVOL, JUDITH 329.21
BAVOL, SANDRA 1,176.14
BEARD, ROSLYN 6,063.14
BEARDEN, LAFRANCE 161.39
BELL, BARBARA 2,687.96
BELL, DONELLA 4,442.26
BELL, LORRAINE 2,793.61
BELL, SANDRA 88.64
BENSON, SHIRLEY 120.53
BEST, CARA 86,782.60
BIDDLES, DARLENE 3,114.13
BIERNACKI, CAMILLE 3,403.15
BLAIR, PATRICIA 1,481.56
BLAKELY, GERALDINE 1,648.86
BOHLINGER, ELEANOR 8,814.05
BOSHIS BRINKMAN, HELEN 26,843.61
BRADEN, CHERYL 1,290.48
BRADFORD, ROSALYN 1,247.08
BRANCH, JO 4,105.51
BRAXTON, JUDITH 5,609.64
BRIDGES, PATRICIA 6,426.60
BRIGGS, IRENE 5,668.30
BROPHY-CACCAVO, JUDITH 12,872.50
BROWN, EIVOR 3,465.53
BROWN, GWENDOLYN 815.09
BROWN, MYRNA 29,794.75
BROWN, VERLENE 2,104.18
BULLOCK, GWENDOLYN 1,865.70
BURNO, BEVERLY 1,876.08
BUTCHEE, RITA 3,196.25
BUTLER-BROWN, SHERRY 376.95
BYRGE, DIANE 8,186.73
CAGLE, PATRICIA 1,676.16
CALHOUN, MONA 5,706.81
CAMPBELL, BRENT 66,618.80
CAMPBELL, LYNDA 2,210.70
CANGEMI, PAULA 1,179.04
CANNON, CONSTANCE 13,612.53
CANOY-SIMMONS, ANGELA 4,838.54
CARTER, THELMA 9,188.45
CASSITY, CHRISTINE 60,422.13
CATTRON, DENISE 1,499.25
CAVER, SANDRA 75,081.80
CAVER-HOLMES, GISELE 4,115.45
CHALMERS, BRENDA 2,260.66
CHANDLER, MARGARET 6,941.38
CHEATOM, CYNTHIA 635.44
*752TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
CHENNAULT, ALICE $ 1,856.39
CHILDRESS, CHERYL 2,925.38
CLARK-HOLLINGSWORTH, OVETTA 3,406.91
CLARK-PRICE, WILMA 8,866.69
COLBERT, FELECIA 2,038.11
COLBERT, PHYLLIS 4,073.75
COLE, MARCIA 16,461.26
COLEMAN, RUTH 225.74
COLLIER, WILHELMINA 1,874.96
COLLINS, DEBORAH 6,225.94
COLSON, SHARMAN 2,576.90
COLSTON, PEARLIE 122.33
COMBS-EATMON, BETTIE 7,393.70
CONLEY, PATRICIA 802.30
CONNOWAY, NAOMI 14,119.54
COOK, LINDA 2,586.23
COOPER, ALANA 2,676.03
COOPER, BEVERLY 1,404.76
COOPER, CHERYL 1,631.81
CORDLE-MILLS, FLORA 696.85
CORLEY-PRESLEY, CAROL 1,448.80
COTTON, DONNA 15,401.86
COWLING, SHARON 674.44
CRAIG, DIANE 2,890.79
CROWDER, ELLEN 1,619.95
CRUTCHFIELD, FREDA 1,536.54
CULP, DARLENE 5,343.75
CUNNINGHAM, AUGUSTA 20,111.64
CURRY, MARY 495.16
CURRY, ROSALIND 2,450.11
DAVIS, JEANETTE 3,556.95
DAVIS, LAVERA 8,155.91
DAVIS, MONETTE 39,263.66
DAVIS, SHIRLEY 2,425.84
DAVTS-HENDERSON, OLIVIA 903.89
DAWKINS, CLARA 19,771.48
DAY, JOAN 30,735.70
DAY, MARY 2,653.20
DEMPS, LORAIN 317.81
DENNIS, BRENDA 1,935.69
DIFLOE-MOORE, CAROL 348.65
DILL-BECK, KATHLEEN 15,246.95
DILWORTH, RUTH 4,623.11
DINKINS, CONSTANCE 3,763.25
DINWIDDIE-GRAY, SONJA 1,084.44
DIONYSOPOULOS, CHRISTINE 1,418.11
DOBROSKE, LINDA 18,296.55
DONOHO, JENE 22,449.03
DORNAN, CAROL 18,634.01
DOWLING-LUTZ, CONCETTINA 4,534.50
DREW-McKINNEY, DARLEEN 96,844.11
DREW, SHARON 4,860.75
DUGGAN, SUSAN 4,711.08
DUNCAN, AMBER 113.99
DUPIS, ANN 7,409.25
DYER, JANNETTE 10,260.71
DYER, KATHLEEN 2,790.91
EASLEY, CAROLYN 2,665.80
*753TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
EATON, MATILDA $ 3,826.55
EDWARDS, BRENDA 21,602.08
EFFINGER, VANESSA 4,852.49
ELLIS, CHRISTINE ■ 1,444.61
ENGLE, PATRICIA 598.24
ERICKSEN, SHARON 7,690.89
ESTES, CARRIE 22,604.88
EVANS, AUDREY 1,619.85
EWALD, CAROL 20,084.98
FALSEA, CYNTHIA 22,597.74
FELDER, GERALDINE 781.58
FEURINO, MARY 2,491.95
FINNEREN, JACQUELINE 2,427.79
FISHER, HELEN 19,138.75
FITTEN, MURPHERY 1,167.76
FITZPATRICK, BARBARA 1,442.80
FITZPATRICK-SANCHEZ, BARBARA 7,533.79
FLEMING, LOTTIE 3,978.68
FLEMING, SHERLYN 765.88
FORRIS, CLEOPATRIA 4,048.41
FOSTER, BARBARA 1,227.60
FOSTER, EUGENIA 940.08
FOWLER, NANCY 969.26
FOY, SHELLY 3,034.68
FRANKS, VIVIAN 11,644.96
FRIDAY, CHERYL 3,289.48
FRINKLEY, VICKIE 15,252.23
FULBRIGHT, JACQUELINE 1,626.64
FUQUA, EMELIE 8,201.71
GALLAHER, KATHLEEN 2,053.85
GALLANT, MONETHIA 5,590.64
GANZAK, SUZANNE 2,534.20
GARCIA-LINDSTROM, CATHERINE 1,818.59
GARDNER, SONDRA 427.00
GARRISON, LUELLA 1,994.21
GARRY, RUDINE 1,344.75
GATES-CHATMAN, BRENDA 4,687.09
GAUSE, DOROTHY 10,717.13
GAWLOSKI, MARY 5,123.66
GENTHER, JOHNNIE 2,484.34
GHOUGOIAN, JOAN 9,427.15
GIDDENS, SARAH 12,547.76
GIERCZAK, BETTINA 53,583.29
GIGGER, ESTHER 2,618.45
GLAZE, THELMA 3,935.95
GLUSKI, KAREN 4,368.96
GODFREY, DEBRA 869.78
GOLDEN, BETTIE 365.43
GOMEZ-TERLEP, ROSA 3,696.35
GOODMAN, GEORGEANNA 263.60
GRAHAM, LYDIA 519.78
GRANGER, BRENDA 14,602.89
GRAVES, JOANNA 4,488.79
GRAY, ALICE 159.01
GREEN, JILL 5,792.70
GREEN, PAMELA 2,383.29
GRIFFIN, YVONNE 3,690.40
GRIFFIN-WALKER, RUTH 5,076.38
*754TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
GRIMM, SUSAN $ 2,927.18
GROSS, CECILE 3,900.93
GULLY, CLARICE 3,562.05
GWIZDALA, ELIZABETH 3,990.65
HALL, CLAUDIA 6,959.51
HALL, FLORENCE 26,148.63
HALL, GINA 3,911.09
HALLORAN-THOMAS, DENISE 15.107.80
HAMILTON, BRENDA 2,760.88
HAMILTON, SUSANNA 1,994.20
HAMPTON, CAROLYN 25,768.36
HARDAWAY, PATRICIA 1,413.11
HARE-TETER, CATHERINE 1,167.06
HARRIS, JOAN 28,529.89
HARRIS, KRYSTAL 17,210.48
HARRISON, DEBORAH 963.28
HARVEY, DANNINE 6.501.73
HASLITT, MARY 4.500.61
HATLEN, SUSAN 4,121.55
HATTEN, DOROTHY 2.307.26
HATTER-WILLIAMS, PAMILA 1,228.01
HAWN, GLADYS 3.488.54
HAYNES-BROOKS, JOYCE
HEARD, IDA 34,619A8
HEATH, BEVERLY 7.572.80
HENDERSON, FRANKIE 2.320.61
HENDERSON, PATRICIA 604.13
HENDONLAGER, SARAH 579.53
HERNDON, ANNE 18,879.95
HICKS, ANITA 23,660.45
HICKS, BARBARA 16.396.76
HOLLISTER, REBECCA 1.995.74
HOLLOWAY, JILLIAN 111.58
HOLLOWAY, SHIRLEY 28.28
HOLMES, ELEANOR 8.324.26
HOLT, GENEVA 2.273.55
HORAN, JANET 2,741.78
HORNER, MARY 241.43
HOWARD, EUNICE 19,926.99
HUBBARD, DIANA 9.787.26
HUBBARD, SYLVIA 2,288.33
HUMPHREY, FLORA 5.557.61
HUNT, CAROL 899.25
HUNTER, GLADYS 3,533.70
HURLEY, L.T. 1.350.61
HURRAH, MARTRICE 13,095.10
HUTSON-GALE, ARGETTA 41,109.70
INGRAM, BEVERLY 900.24
JACKSON, BEAULAH 3,350.18
JACKSON, CHERYL 2.289.76
JACKSON, DELORES 2,289.06
JACKSON, LINDA 3,188.98
JACKSON, MILDRED 8,361.13
JACKSON, NANCY 11,773.56
JACKSON, PAMELA 1,093.56
JACKSON, PATRICIA 1,354.28
JACKSON, ROZELLA 4.832.80
JAMES, CHERYL 25,220.75
*755TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
JEFFERSON-MEEKS, CYNTHIA $ 1,176.90
JOHNSON-AKINS, VANESSA 4.871.45
JOHNSON, DORIS 3.526.95
JOHNSON, GAYLE 10,756.76
JOHNSON, GWENDOLYN 10,546.68
JOHNSON, INELL 8.543.20
JOHNSON, JAN 2,129.25
JOHNSON-STEVENSON, JOAN 14,052.39
JOHNSON, MERITHA 13.450.73
JOHNSON, RITA 4,998.53
JOHNSON, RUBY 34,371.26
JOHNSON, SHEREE 1,596.06
JOHNSON, VIRGINIA 592.05
JOHNSON-GOREE, CAROLYN 1,635.03
JONES, GLORIA 12,143.13
JONES, IRMA 30,181.51
JONES, MARY 2.673.46
JONES, REGINA 15,943.94
JONES, SANDRA 1.637.96
JORDAN, JACQUELYNN 3,995.15
JORDAN, SADIE 2.254.63
JOYNER, SHIRLEY 22,165.09
JUAREZ-MEYHOFER, MARY 728.45
KAPELANSKI, ELAINE 11,839.23
KASUBOSKI, JACQUELINE 7,154.94
KELLEY, BARBARA 3.287.64
KELLY, SALLY 2,171.09
KENDRICK, NORMA 570.09
KENEAU, MARY 13,434.63
KEYES, SHERRY 1,233.91
KIES, SHARON 1,795.28
KIMBALL, ANNETTE 7,704.74
KIMBROUGH, THERESA 1,825.60
KING, ADRIANNE 965.03
KING, CHERYL 1.818.14
KING, TAWNYA 48,810.41
KINNEY-TILLMON, JOANN 3,957.36
KIRKWOOD-FARRAR, ROBBIN 2.582.23
KLINE, LINDA 1,854.69
KNIGHT, GAYLE 44,477.58
KNOX, LESLIE 1,217.00
KOSS, BELINDA 5,412.73
KRAMER, JANICE 3.549.35
KROPIK, ANN 49,421.35
KUNNA, NANCY 1,918.38
LADNIER, CHRISTINE 2.260.14
LAFLORA, MICHELE 3.236.36
LALLY, DONNA 4,603.68
LAMAR-MOORE, JUDY 10,846.83
LAMOTTE, ANGEULAR 2,686.80
LANDEROS, MARLYSS 40,440.90
LANE, ALEXIS 302.33
LANGLEY, BERYL 10.228.73
LAUDEN, DOLORES 830.41
LAWSON, FRANCES 1,123.35
LEE, DEBORAH 1.277.21
LEHMAN, KIYOKO 2.259.23
LILIENTHAL, JEANNE 2,293.81
*756TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
LITTLE, JACQUELINE $ 2,109.03
LOFTON, PATRICIA 2,357.93
LOGAN, RAINELLE 35,588.60
LOGAN, VICKEY 255.49
LOPICCOLO, DONNA 3,855.96
LOW-BELL, AUDREY 2,082.66
LURRY, SARAH 914.65
LUSTER, MILFORDEAN 203.93
MacDONALD, BRENDA 3,515.41
MACK, LINDA 12,823.99
MACKIE-AUSTIN, KIM 1,985.71
MAEH, AZIRA 13,499.35
MAGUIRE, CAROL 6,750.96
MAJEWSKI, EDITH 18,469.60
MALONE, ROSEMARY 54,248.10
MANDEVILLE, BERYL 7,600.41
MARASCO, CYNTHIA 10,939.19
MARBURY, JACQUELINE 574.51
MARSHALL-JOHNSON, ROSEMARY 3,504.41
MARTEN, PHYLLIS 266.89
MARTIN, DEBORAH 42,908.65
MARTIN, DOROTHEA 8,877.00
MARTIN, EILEEN 21,532.25
MARVIN-BENBOW, JELINE 123.46
MASON, LINDA 266.58
MATIAS-RIVERA, ADELA 3,494.05
MAYERAN, SUZANNE 3,275.23
MAYNARD, THELMA 22,776.98
McBURROWS, ELEANOR 28,039.99
McCARTHA, BEVERLY 2,144.24
McCOTTER, JUANITA 83.50
MeCREARY, DEBORAH 519.51
McCRIGHT, VICKI 4,259.08
McGRAW-MICHAELSON, PATRICIA 403.38
McGREGOR, ADELE 7,847.66
MeINTOSH, ROSETTA 2,811.30
McKISIC, LINDA 1,388.15
mcmillan, mary rose 980.70
McPherson, susan 2,750.05
McREITHEN, JANICE 397.75
McREYNOLDS, DEBRA 792.49
MELVILLE, WILMA 1,054.94
MICHALAK, DEOBRAH 3,773.80
MILIKEN-HARDY, BRENDA 2,310.78
MILLER, CHERYL 2,109.56
MILLER, JEANNE 4,359.18
MILLER, VALERIE 5,087.91
MILLNER, SYLVIA 19,893.10
MILLS, EDNA 6,666.83
MILNER, SHARON 29,437.49
MIMS, DOROTHY 11,489.11
MIMS, JOYCE 2,338.24
MINGUS, TERI 1,034.11
MISTELE, DONNA 18,191.99
MITCHELL, AUGUSTA 18,911.91
MOBLEY, WALDA 771.69
MONTGOMERY, DEBORAH 2,319.08
MONTI, DEBORAH 206.48
*757TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
MOORE-COOPER, BEVERLY $ 4,583.16
MOORE, BARBARA 2,215.80
MOORE, BRENDA 2,934.91
MOORE, CAROLYN 1,305.38
MORSE, DIANE 7,326.95
MORTON, RHONDA 1,532.68
MOSS, BETTY 3,312.04
MOTLEY, JOYCE 6,654.09
MOULTRIE, SHIRLEY 2,379.93
MOZELLE-WASHINGTON, VANESSA 5,233.60
MUNN, CASSANDRA 534.99
MYERS, BERNADETTE 900.18
MYERS, SHARON 2,259.18
MYLES, DOROTHY 5,054.39
NEAL, SANDRA 1,501.04
NEELY, CHARLOTTE 1,933.16
NELSON, DIANE 1,311.48
NEMETH-GIOVANNINI, DIANA 2,578.99
NESBITT, GLORIA 3,534.43
NETTLES-RENCHER, BEVERLY 1,572.59
NEWBERRY, DEBORAH 3,027.86
NICHOLAS, GALE 7,528.24
NICHOLS, BEVERLY 10,633.88
NICHOLS, CAROLYN 22,958.26
NOBLISKI, JANICE 13,101.06
NOWACKI, CHERYLEE 3,457.60
NOWAK-JAMINSKI, BARBARA 14,947.19
NOWICKI, DENISE 6,728.90
NYE, BETTE 5,611.83
ORR, DEBORAH 430.90
ORR, DELOIS 707.73
ORR, GAYLE 20,973.10
OSBORNE, GAIL 48,446.74
OWENS, LINDA 454.71
PALAZZOLO-HODDER, SHARON 54,772.78
PARDON-SMITH, CASSANDRA 2,835.30
PARENT-LATIMER, AVA 1,919.36
PASSMORE, MARJORIE 2,827.70
PATE, SUSAN 88.64
PATTON, KAREN 2,035.85
PATTON, URA 14,891.19
PAWL, CHRISTINE 24,857.69
PAWLAK, MARY 395.98
PAYTON, PHILLIS 305.56
PEOPLES, MADELINE 585.69
PERKINS, HARRIET 1,779.14
PERRY, JUDY 2,499.50
PETERSON, BETH 2,552.43
PHELPS, MARY 4,118.96
PHILLIPS, JACQUELINE 6,377.06
PIERCE, ROSE 9,554.45
PIERCE, SANDRA 6,197.95
PIONTEK, SUSAN 639.60
PITTMAN, BRENDA 2,114.33
POKORSKI, MARGARET 2,163.38
POLLOCK, EVA . 612.46
PONDER, DIANA 1,363.61
POWELL, MARY 87.51
*758TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
POWELL, JOANN $ 12,862.44
PRENTICE, LORITA 1.967.96
PRICE, PHILLIPPA 1.274.96
PURVIS, VIRGINIA 46.434.73
PYE, BRENDA 4,584.09
RAKOWSKI, MADELYN 2,407.91
RAMON, THERESA 4,983.38
RAY, ALLENE 15,213.11
RAY-DONALD, ANNIE 4,055.99
RAYFORD-DEBLOIS, ESTELLA 987.56
REETZ, LAURA 6,033.53
RICHARDSON, ROLANDA 1.476.28
RIVERS, BARBARA 1.569.40
ROBERT, MIDGE 610.63
ROBINSON, DEBORAH 51,155.20
RODRIGUEZ, ANNA 1,350.03
RODRIGUEZ, PAULA 15.648.74
ROSS, SARAH 1,200.71
ROTTACH, VALERIE 5,273.65
ROWE, EMMA 1.696.63
RUDD-COPLAND, LINDA 1.969.28
RUDOLPH, MARILYNN 7,070.16
RUFFIN, DONNIE 15,711.04
RUSSELL, CARRIE 2,186.69
SAINTEWARD, BEVERLY 14.236.33
SALLY, CAROLYN 4,889.83
SAMPLE, MARGARET 1.360.10
SANDERS, MARLENE 3,407.94
SANDERSON, SUSAN 2,090.86
SAWYERS, ROSIE 24.483.74
SCHADE, MARY 10,555.16
SCOTT, KAYE 14.672.78
SCOTT-JONES, LORI 616.85
SEARCY, MARIAM 559.08
SEDDENS, CAROLYN 6.349.85
SERDA, MARGARET 1,511.99
SEWELL, ANGELA 3,657.81
SHALLAL, JANE 5,403.23
SHANKS, LINDA 2,724.25
SHAW, LILLY 3.752.63
SHELDON, DIANNA 10,123.25
SHEPHERD, MARY 6,089.04
SHERWOOD, DONNA 3,948.51
SHORTREED, SUSAN 15,635.40
SIHLER, MARY 13,396.05
SIMMONS, EMMA 2.796.33
SIMMONS, OLIVIA 6.991.40
SIMMONS, SYLVIA 5.365.86
SIMMS, VEDA 38.50
SIMMS, WANDRA 8,461.03
SIMON, BARBARA 188.29
SIMON, BEVERLY 12,796.18
SINCLAIR, JANET 14.682.78
SKAZALSKI, ANNE 543.74
SKINNER, CAROL 1.862.28
SLAUGHTER, HENRIETTA 2.715.10
SLAUGHTER, JANICE 436.06
SLAYDEN, KATHLEEN 1,879.08
*759TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
SLUKA, BARBARA $ 24,761.69
SMITH, CHERYL 50,137.73
SMITH, LERENDEEDN 296.76
SMITH, GERALDINE 4,165.78
SMITH, JEANIE 11,163.76
SMITH, JOAN 19,418.09
SOLAI, GRETCHEN 2,689.06
SOUSA, KAREN 4,230.51
SPEIGHTS, LAUMARGARET 7,972.44
SPENCER, SHEILA 250.36
SPIGHT, CONSTANCE 2,203.80
STAFFORD, BARBARA 4,960.64
STARKS, JOANN 1,039.13
STEELE, LUCY ■ 84.00
STEFAN, DOLORES 2,933.13
STEHLIK, JOAN 134.40
STEPHENS, MARY 1,101.09
STEPHENS, CHRISTINE 1,978.56
STEPP, DONITA 4,863.04
STERRETT, MARSHA 4,056.65
STEVENSON, ALICIA 12,042.30
STEWARD, DEBORAH 2,120.51
STEWART, CHARLOTTE . 1,395.21
STEWART, SANDRA 13,408.25
STINSON, LVANDA 1,245.75
STONE, INEZ 2,412.34
STRAUSS, MARY 2,438.89
STRECH, JEAN 2,748.15
SUTTLES, BETTY 873.46
SYLVESTER, LINDA 6,571.26
SYME, NANCY 797.69
SZCZESNIAK-ZEROD, MARILYN 6,286.19
TALBERT, VIVIAN 2,433.20
TANSIL, PATRICIA 1,402.83
TAYLOR, AVIS 1,340.14
TAYLOR, MICHELLE 6,921.11
TEMPLE, ROSEMARIE 10,133.88
THOMAS, CYNTHIA - 12,458.21
THOMAS, KAREN 6,255.75
THOMAS, PATRICIA 1,438.04
THOMPSON, DONNA 606.55
TILLMAN, KATHERINE ' 1,542.39
TOBICZYK, CAROL 2,567.55
TORBERT, MARILYNN 25,857.65
TOWER, PHYLLIS 49,598.33
TRUMBULL, EUGENIA 23,843.91
TUCKER, JOANN 915.56
TOJAKA, DENISE 1,228.99
TURNER, LUCRECIA 13,839.74
TYNAN, SHELLEY 1,075.61
VALENTINE, VALERIE (ESTATE OF) 27,687.39
VICKS, GLENDA 198.81
VITORATOS, BARBARA 9,176.05
WAGER, EMILY 38,051.33
WALKER, ADRIAN 713.46
WALKER, CAROLINE 3,295.20
WALKER, DEBRA 34,682.45
WALKER, JIMETTA 5,293.14
*760TOTAL ECONOMIC DAMAGES (INCLUDING BACK PAY AND INTEREST)
WALKER, PAMELA $ 1,610.85
WALKER, PATRICIA 154.69
WALTER, CATHERINE 556.90
WARD, DEBORAH 4,793.65
WARD, VENUS 665.36
WARREN, KATHY 16,741.93
WASHINGTON, BETTY 2,259.71
WATSON, TERESA 682.81
WATTS, ADRIENNE 1,991.33
WEAVER, RUBYE 4,146.24
WEBB, SAUNDRA 1,299.71
WEBER, MARIANNE 28,962.05
WEGEHAUPT, DOROTHY 2,805.38
WERDLOW, JUNE 2,713.34
WHISMAN, WILMA 19,804.50
WHITE, LENORA 1,101.09
WHITE, THERESA 9,656.84
WHITTY, PAULA 47,378.90
WILKINSON-MILLER, SONIA 3,064.30
WILLIAMS, BRENDA 1,731.13
WILLIAMS, KATHRYN 722.15
WILLIAMS, MABLE 5,038.45
WILLIAMS, MADELYN 10,706.13
WILLIAMS, MARCELLA 53,524.23
WILLIAMS, PAMELA 1,228.01
WILLIAMS, ROXIE 7,600.41
WILLIAMS, YUKIMA 1,775.13
WILLIAMS-JONES, MARY 243.91
WILLS, JOAN 4,777.24
WILSON, JOANNE 13,208.64
WILSON, JUNE 11,863.30
WOJCIECHOWSKI, JOANNE 10,892.84
WOMACK, LINDA 3,148.90
WOODEN, PAMELA 1,436.80
WORTHINGTON, IRIS 3,810.75
WYCHE, GLADIS 5,158.74
WYNN-BRANTLEY, JUNETTA 71.73
YAKINI, RHADIJA 2,783.84
YARBROUGH, BRENDA 40,922.43
YARBROUGH, HANNA 1,543.36
YARNELL, BARBARA 4,471.25
YEAGER, MARY 5,082.93
ZELLOUS, VICTORIA 991.85
EXHIBIT B — PROMOTION AND COMPENSATION SUBCLASSES
TOTAL ECONOMIC DAMAGES (INCLUDING INTEREST)
$12,928.00 ALDRIDGE, GAIL
36,032.00 ASHOR, MARGARET
24,096.00 BARGAGNA, DIANE
28,936.00 BARR, VIRGINIA
26,224.00 BEEBE, LILLIAN
30,440.00 BLOOMFIELD, JULIE
32,918.00 BOLIA, DIANE
34,012.00 BOURASSA, GWENDOLYN
3,058.00 BRANDI-KAHLER, YOLANDA
17,898.00 BRINKER, VIRGINIA
6,290.00 BULMANN, JANICE
*761TOTAL ECONOMIC DAMAGES (INCLUDING INTEREST)
BUREOS, MARCIANNA $40,884.00
BURRELL, ISOBEL 20,212.00
CHRISTENSEN, ELNA 38,192.00
COLE-GON, MARY 33,272.00
CRAFT, NANCY 20,234.00
CRAIG, MARGUERITE 22,458.00
DARROCH, MARILYN 13,290.00
DOSEN, LINDA 29,038.00
DOWLING, JUDY 40,746.00
EASTMAN, MENDA I,148.00
EDMOND, VIVIAN 41,180.00
EGGERS, CYNTHIA 37,928.00
ESHMAN, CECILIA 43,384.00
FLANIGAN, PATRICIA 29,670.00
FORST, MARY 16,156.00
FRIEDMAN, FAY (ESTATE OF) 38,806.00
GALLAHER, KATHLEEN 24,702.00
GEORGE, MARY 36,458.00
GOODMAN, GEORGEANNA 10,310.00
GRAMES, JOYCE 33,402.00
GRATOPP, LINDA 31,876.00
GREEN, JILL 24,096.00
GREENE, BETTY 39,404.00
GREER, JOANETTA 42,798.00
GUNDERSON, VIRGINIA 35,024.00
HALE, FAITH 27,911.00
HARBIT, RENEE 26,222.00
HASLITT, MARY 27,492.00
HEHN, ALICE 22,662.00
HERNACKI, WANDA 29,670.00
HUTCHINSON, MARY 36,404.00
JACOBS, SUE 39,484.00
JARRETT-JACKSON, MARY 42,444.00
JASMAN, LENORE 29,038.00
JOHNSON, PATRICIA (ESTATE OF) 32,212.00
KEARNEY, SUSAN 28,492.00
KEOUGH, JEAN (ESTATE OF) 19,144.00
KNOX, DOROTHY 25,304.00
KOERPER, MARY 20,138.00
LARSEN, JUDITH 9,146.00
LAUDEN, DOLORES 19,508.00
LAWRENCE, CAROL II,234.00
LEHMAN, KIYOKO 27,184.00
LEHOTSKY, MARILYN 44,480.00
LEWANDOWSKI, ELIZABETH 42,788.00
LEWIS, NANCY 26,620.00
MAGNUSSON, ELSIE 33,532.00
MAGUIRE, CAROL 19,962.00
MAITLAND, PATRICIA 29,494.00
MARCANTONIO, MARY 38,478.00
MARTIN, DOROTHEA 24,802.00
MARTINI, AUDREY 26,656.00
MAXELON, ALICE 31,512.00
McMILLAN, MARY ROSE 24,802.00
MICKIEWICZ-PRESTON, SHARON 15,524.00
MIJARES, JANET 40,568.00
MITCHEM, BARBARA 37,900.00
MOLNER, ANNETTE 23,466.00
MOORE, MARION 26,148.00
MORSE, DIANE 24,044.00
*762TOTAL ECONOMIC DAMAGES (INCLUDING INTEREST)
NOBLISKI, JANICE $24,096.00
O’NEILL, PATRICIA 18,142.00
PALOSKI, BETTY 20,456.00
PANKAKE, CAROL 34,464.00
PEARSON, SHIRLEY (ESTATE OF) 15,804.00
PETERSON, BETH 27,354.00
PETTIS, GERALDINE 22,550.00
PILATE, CAROLYN 43,384.00
POST, JOANNE 26,020.00
POTTER, LINDA 4,510.00
PRAVATO-HEALEY, NANCY 24,096.00
REESE, FAYE 11,568.00
ROBERTS, WARNA 16,440.00
ROKETA, CAROL (ESTATE OF) 39,540.00
SASH, VALERIE (ESTATE OF) 43,572.00
SCHAEFER, GRACE 31,754.00
SETTLEMOIR, JUDITH 37,148.00
SHEA, JUDITH 8,960.00
SHERMAN, JUDITH 15,728.00
SHIMP, SUSAN 16,562.00
SIMONDS, NELLIE 13,352.00
SIMPSON, LUCIA 14,878.00
SOLAI, GRETCHEN 24,872.00
STEWART, MARY 27,322.00
STRECH-CALLAWAERT, JEAN 22,986.00
SULKES, BARBARA (ESTATE OF) 29,670.00
TSAMPIKOU, NANCY 20,286.00
TUKACS, MARY 30,684.00
TUTTLE, JANICE 25,962.00
WAGER, EMILY 5,588.00
WAGNER, MARY 43,772.00
WALKER, SUZANNE 43,384.00
WATTS, ADRIENNE 27,354.00
WEGEHAUPT, DOROTHY 24,802.00
WEIDE, BARBARA 26,972.00
WESLEY, MARJORIE 21,872.00
WILLIS, BILLIE 27,770.00
WTNKE, HOPE 15,770.00
WONDERO, ANN 42,010.00
YEAGER, MARY 24,096.00
ZADOROZNY, PATRICIA 30,864.00
ZINSER, ANDREA 26,650.00
EXHIBIT C — PROMOTION AND COMPENSATION SUBCLASSES
TOTAL NON-ECONOMIC DAMAGES
ALDRIDGE, GAIL $10,505.00
ASHOR, MARGARET 22,760.00
BARGAGNA, DIANE 10,412.00
BARR, VIRGINIA 24,840.00
BEEBE, LILLIAN 22,905.00
BLOOMFIELD, JULIE 15,370.00
BOLIA, DIANE 20,534.00
BOURASSA, GWENDOLYN 19,820.00
BRANDI-KAHLER, YOLANDA 3,095.00
BRINKER, VIRGINIA 11,075.00
BULMANN, JANICE 5,092.00
BUREOS, MARCIANNA 24,291.00
BURRELL, ISOBEL 18,889.00
CHRISTENSEN, ELNA 25,192.00
*763TOTAL NON-ECONOMIC DAMAGES
COLE-GON, MARY $22,242.00
CRAFT, NANCY ' 9,356.00
CRAIG, MARGUERITE 20,038.00
DARROCH, MARILYN 11,375.00
DOSEN, LINDA 14,324.00
DOWLING, JUDY 24,167.00
EASTMAN, MENDA 849.00
EDMOND, VIVIAN 26,468.00
EGGERS, CYNTHIA 24,985.00
ESHMAN, CECILIA 27,410.00
FLANIGAN, PATRICIA 13,496.00
FORST, MARY 16,726.00
FRIEDMAN, FAY (ESTATE OF) 25,792.00
GALLAHER, KATHLEEN 11,944.00
GEORGE, MARY 23,639.00
GOODMAN, GEORGEANNA 6,583.00
GRAMES, JOYCE 19,313.00
GRATOPP, LINDA 18,226.00
GREEN, JILL 10,412.00
GREENE, BETTY 41,327.00
GREER, JOANETTA 26,299.00
GUNDERSON, VIRGINIA 23,008.00
HALE, FAITH 16,922.00
HARBIT, RENEE 19,292.00
HASLITT, MARY 10,205.00
HEHN, ALICE 22,811.00
HERNACKI, WANDA 14,790.00
HUTCHINSON, MARY 24,447.00
JACOBS, SUE 22,998.00
JARRETT-JACKSON, MARY 18,112.00
JASMAN, LENORE 14,324.00
JOHNSON, PATRICIA (ESTATE OF) 22,801.00
KEARNEY, SUSAN 13,921.00
KEOUGH, JEAN (ESTATE OF) 16,415.00
KNOX, DOROTHY 11,602.00
KOERPER, MARY 9,180.00
LARSEN, JUDITH 6,075.00
LAUDEN, DOLORES 9,501.00
LAWRENCE, CAROL 7,980.00
LEHMAN, KIYOKO 12,430.00
LEHOTSKY, MARILYN 29,601.00
LEWANDOWSKI, ELIZABETH 26,289.00
LEWIS, NANCY 14,304.00
MAGNUSSON, ELSIE 23,329.00
MAGUIRE, CAROL 9,118.00
MAITLAND, PATRICIA 18,009.00
MARCANTONIO, MARY 22,066.00
MARTIN, DOROTHEA 10,826.00
MARTINI, AUDREY 15,991.00
MAXELON, ALICE 22,522.00
McMillan, mary rose 10,826.00
MICKIEWICZ-PRESTON, SHARON 13,455.00
MIJARES, JANET 25,916.00
MITCHEM, BARBARA 24,975.00
MOLNER, ANNETTE 18,920.00
MOORE, MARION 22,801.00
MORSE, DIANE 10,381.00
NOBLISKI, JANICE 10,764.00
O’NEILL, PATRICIA 20,120.00
PALOSKI, BETTY 17,181.00
PANKAKE, CAROL 22,139.00
*764TOTAL NON-ECONOMIC DAMAGES
PEARSON, SHIRLEY (ESTATE OF) $ 18,796.00
PETERSON, BETH 12,689.00
PETTIS, GERALDINE 15,639.00
PILATE, CAROLYN 26,910.00
POST, JOANNE 14,221.00
POTTER, LINDA 2,639.00
PRAVATO-HEALEY, NANCY 10,412.00
REESE, FAYE 12,192.00
ROBERTS, WARNA 17,026.00
ROKETA, CAROL (ESTATE OF) 23,049.00
SASH, VALERIE (ESTATE OF) 19,779.00
SCHAEFER, GRACE 31,982.00
SETTLEMOIR, JUDITH 24,835.00
SHEA, JUDITH 4,771.00
SHERMAN, JUDITH 13,766.00
SHIMP, SUSAN 12,513.00
SIMONDS, NELLIE 16,208.00
SIMPSON, LUCIA 27,026.00
SOLAI, GRETCHEN 10,868.00
STEWART, MARY 16,177.00
STRECH-CALLAWAERT, JEAN 11,147.00
SULKES, BARBARA (ESTATE OF) 14,790.00
TSAMPIKOU, NANCY 16,146.00
TUKACS, MARY 21,186.00
TUTTLE, JANICE 22,801.00
WAGER, EMILY 4,068.00
WAGNER, MARY 29,601.00
WALKER, SUZANNE 26,910.00
WATTS, ADRIENNE 12,689.00
WEGEHAUPT, DOROTHY 10,826.00
WEIDE, BARBARA 16,322.00
WESLEY, MARJORIE 19,696.00
WILLIS, BILLIE 22,811.00
WINKE, HOPE 13,828.00
WONDERO, ANN 28,504.00
YEAGER, MARY 10,412.00
ZADOROZNY, PATRICIA 16,777.00
ZINSER, ANDREA 18,861.00
NAME EXHIBIT D SOCIAL SECURITY # PN RETIRED
BEEBE, LILLIAN 375-20-9826 077973 1-12-73
BURRELL, ISOBEL 380-12-0979 076901 7-08-72
COLE-GON, MARY 354-14-3310 078498 2-1A-74
CRAIG, MARGUERITE 372-16-3070 019350 4-24-72
HARBIT, RENEE 382-20-1128 078752 3-22-75
MAGNUSSON, ELSIE 362-22-3624 078506 3-01-74
MAXELON, ALICE 380-12-3481 078245 5-15-74
MOLNER, ANNETTEE 384-12-3648 077045 7-12-72
PALOSKI, BETTY 384-14-5387 077209 11-18-71
TUKACS, MARY 363-24-0200 078352 9-27-73
TUTTLE, JANICE 277-03-4595 100863 9-17-74
WESLEY, MARJORIE 371-14-2955 077393 3-10-72
WINKE, HOPE 313-12-2388 076396 8-20-70